People v Mack (2014 NY Slip Op 05447)
People v Mack
2014 NY Slip Op 05447
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX, JJ.


2012-10763
 (Ind. No. 7634/08)

[*1]The People of the State of New York, respondent,
v Quallique Mack, appellant.
Seymour W. James, Jr., New York, N.Y. (Eve Kessler of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Drake A. Colley of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (Brennan, J.), revoking a sentence of probation previously imposed by the same court (Mullen, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a term of imprisonment upon his previous convictions of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree imposed November 27, 2012, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The defendant's waiver of his right to appeal, the validity of which he does not challenge on appeal, precludes review of his claim that the amended sentence imposed, upon his admission that he violated conditions of his probation, was excessive (see People v Whitlock, 114 AD3d 970; People v Emma, 101 AD3d 1146; People v Sansone, 65 AD3d 636).
ENG, P.J., BALKIN, DICKERSON and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court